OPINION OF THE COURT

Per Curiam.

Respondent, Samuel Lorenzo, who was admitted to the Bar in the First Department on December 12, 1958, has submitted an affidavit dated January 27,1983 in which he tenders his resignation as an attorney and counselor at law (see Rules of App Div, 1st Dept, 22 NYCRR 603.11).
Respondent acknowledges that the petitioner has conducted an investigation into 79 complaints of professional misconduct filed against him. It is alleged that respondent, after having been retained and paid in full to represent clients in actions for uncontested divorces, closed his office and abandoned his clients without completing the contracts of employment, and without refunding any of the fees paid.
Respondent indicates that his resignation is made freely and voluntarily without coercion or duress of any kind and that he is fully aware of the implications and consequences of his resignation. He admits that if a disciplinary proceeding were commenced against him based on the afore*416mentioned charges, he could not defend himself on the merits successfully.
Under the circumstances herein, respondent’s resignation as a member of the Bar is accepted and directed to be filed; and it is ordered that his name be struck from the roll of attorneys and counselors at law effective immediately.
The petition is dismissed as academic in view of the foregoing.
Sandler, J. P., Carro, Fein, Milonas and Kassal, JJ., concur.
Resignation of respondent accepted and filed and respondent’s name stricken from the roll of attorneys and counselors at law in the State of New York effective April 28, 1983.